Case: 14-11996   Date Filed: 10/16/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-11996
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:13-cr-20921-JIC-1



UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

IRA KEMOY GRANT,
a.k.a. Shaun Grant,
a.k.a. Ira Ilyasha Grant,
a.k.a. Ira Remoy Grant,
a.k.a. Shawn Tamar Grant,
a.k.a. Shawn Green,
a.k.a. Charley K. Trace,
a.k.a. Franze Unton Young,


                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                              (October 16, 2014)
              Case: 14-11996     Date Filed: 10/16/2014    Page: 2 of 3


Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Ira Kemoy Grant appeals his sentence of 46 months of imprisonment for

reentering the United States after being deported. 8 U.S.C. § 1326(a), (b)(2). Grant

argues that his sentence is substantively unreasonable and, for the first time, that

his sentence is unconstitutional because his maximum statutory sentence was

increased based on the fact of a prior conviction that was not admitted to by him or

proved to a jury beyond a reasonable doubt. We affirm.

      The district court did not abuse its discretion by sentencing Grant to 46

months of imprisonment. Grant, a native and citizen of Jamaica, reentered the

United States after being deported in 2008 for being an aggravated felon, and by

then he had amassed convictions for reckless driving, possession of marijuana with

intent to sell, battery, possession of a firearm as a convicted felon, attempted

trafficking in marijuana, threatening a public servant, attempted forgery, false

impersonation, and grand theft. The district court acted within its discretion in

weighing more heavily Grant’s “extensive criminal history” than the extenuating

circumstances underlying his offense. And the district court accounted for Grant’s

acceptance of responsibility by imposing a sentence at the low end of his advisory

guideline range of 46 to 57 months of imprisonment. Grant’s sentence, which is

well below his maximum statutory sentence of 20 years, is reasonable.


                                           2
              Case: 14-11996    Date Filed: 10/16/2014    Page: 3 of 3


      Grant concedes that his challenge to the constitutionality of his sentence is

foreclosed by precedent. In Almendarez–Torres v. United States, 523 U.S. 224,

118 S. Ct. 1219 (1998), the Supreme Court held that a prior conviction “relevant

only to the sentencing of an offender found guilty of the charged crime” does not

have to be charged in an indictment or proven beyond a reasonable doubt to a jury,

even if it increases the defendant’s maximum statutory sentence. Id. at 228–47, 118

S. Ct. at 1223–33. Almendarez-Torres remains the law until overruled by the

Supreme Court, and it expressly refused to do so in Alleyne v. United States, 570

U.S. ____, 133 S. Ct. 2151 (2013). Id. at 1260 n.1.

      We AFFIRM Grant’s sentence.




                                         3